On Petition for Rehearing.
Ibach, C. J.
4. Appellee has filed a brief on petition for rehearing in which it cites authorities from other states to the effect that a deed in lieu of condemnation proceedings gives the railroad company all the rights, interest and protection that it could have obtained by such proceedings, and relieves the company from liability for injuries to land not taken, as well as for land actually taken. Granting this to be the rule, for the purpose of discussion, still it would not make appellee’s answers sufficient. The action was not brought for damages occasioned by acts done by the company on land acquired by the deed mentioned, but for damages occasioned by acts done by the company upon a strip of land entirely outside of that embraced in the deeds. A grant of a right of way may relieve a railroad company of liability for incidental injuries to the land not taken, caused by the construction of its tracks and grades on the right of way. But a grant of a strip alongside an old right of way, to be used for additional construction, can not affect any liability on the part of the com*625pany for lowering the grade of the old right of way, and this court in the case of Cleveland, etc., R. Co. v. Doan (1910), 47 Ind. App. 322, 94 N. E. 598, held the complaint sufficient to show such liability. Petition denied.
Note.—Reported in 100 N. E. 95. See, also, under (1) 3 Cyc. 401; (2) 17 Cyc. 648; (3) 17 Cyc. 613; (4) 33 Cyc. 161, 162. As to damages for which compensation must be made in eminent domain proceedings, see 88 Am. Dec. 113; 19 Am. St. 459; 85 Am. St. 291.